      Case 2:19-cv-01447-JCJ Document 26 Filed 08/10/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JO ANNE PEPITONE,                              CIVIL ACTION
               Plaintiff,

           v.

TOWNSHIP OF LOWER MERION and                   NO.   19-1447
MICHAEL J. MCGRATH,
               Defendants.


                                  ORDER


     AND NOW, this         10th            day of August, 2020, upon

consideration of Defendants’ Partial Motion to Dismiss

Plaintiff’s Third Amended Complaint Pursuant to F.R.C.P.

12(b)(6) (Doc. No. 22), it is hereby ORDERED that the Motion is

GRANTED.




                                          BY THE COURT:



                                          s/ J. Curtis Joyner

                                          J. CURTIS JOYNER, J.




                                   23
